DETAILED ACTION
This office action is responsive to the amendment to the claims filed 14 November 2022  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. Applicant argues that the Rossler, De Angelis, Shukla, and Yokoi references fail to disclose the limitations of claim 1, particularly the newly amended “automatically merging the second webpage into a repository used to build a web application corresponding to the web application instance” and “wherein the UI modification corresponds to a visual differentiation between the first graphical element and the second graphical element within the display of the web browser on the client device”.  The examiner respectfully disagrees.
Applicant’s remarks provide no citation to the specification relevant to the newly amended limitations.  With respect to the limitation, “automatically merging the second webpage into a repository used to build a web application corresponding to the web application instance”, the examiner can find no support for the automatic merging of the second webpage into a repository.  The specification discloses merging a “second webpage” into a repository used to build the web application at [0017] and [0027], but is silent with respect to such merging being performed “automatically”.  The specification similarly discloses that “changes to a web application may be…automatic”, at [0015] and that “the notification engine 122 may automatically trigger the split testing engine 140”, at [0033], but fails to disclose automatic merging.  As a result, the specification does not explicitly support “automatically merging the second webpage into a repository used to build a web application corresponding to the web application instance”, as claimed, and such recitation constitutes new matter.  The limitation “automatically merging” is subsequently given a plain meaning within the art, namely “merging performed by or with the assistance of a computing system”.  
In light of the interpretation of the newly claimed “automatically merging the second webpage into a repository used to build a web application corresponding to the web application instance”, the examiner contends that De Angelis discloses the storing of testing code in a repository, as previously cited.  See the “test bootstrap code” included in storage remote from a client computer, at Fig. 1 and ¶ 0010, the test bootstrap code “retrieving a test case to be run on the application”.
With respect to Applicant’s further argument that the cited prior art fails to disclose “wherein the UI modification corresponds to a visual differentiation between the first graphical element and the second graphical element within the display of the web browser on the client device”, the examiner respectfully disagrees.  Rossler, as previously cited, relates to the automated testing of computer program code and changes to that code, with particular respect to graphical user interfaces.  See Rossler, [0014].  Furthermore, Rossler discloses wherein a “graphical Diff output” is used to represent changes made between versions of the user interface.  As in Fig. 2, and disclosed at [0052], the graphical Diff output shows that the location coordinates and location attributes of the text labels of text entry fields for “Username” and “Password” have changed, resulting in a visual difference of the same element between versions.  As a result, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 9, and 20 recite the newly amended limitation “automatically merging the second webpage into a repository used to build a web application corresponding to the web application instance”.  No explicit support for such limitation exists within the specification.  The specification discloses merging a “second webpage” into a repository used to build the web application at [0017] and [0027], but is silent with respect to such merging being performed “automatically”.  The specification similarly discloses that “changes to a web application may be…automatic”, at [0015] and that “the notification engine 122 may automatically trigger the split testing engine 140”, at [0033], but fails to disclose automatic merging.
Similarly, claims 1, 9, and 20 recite “automatically detecting a user interface (UI) modification” and “automatically comparing the first code segment…with the second code segment”.  As noted above, the specification similarly discloses that “changes to a web application may be…automatic”, at [0015] and that “the notification engine 122 may automatically trigger the split testing engine 140”, at [0033].  Such citations are silent with respect to “automatically detecting a user interface modification”.
As a result, the term “automatically”, as used in limitations concerning “automatically merging”, “automatically detecting”, and “automatically comparing” is subsequently given a plain meaning within the art, namely “performed by or with the assistance of a computing system”.  
Claims depending from independent claims 1, 9, and 20, namely claims 2-8 and 10-19, fail to cure the deficiencies of claims 1, 9, and 20, and as a result are rejected under similar rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler, U.S. Patent Application Publication #2018/0217923, published August 2, 2018 in view of De Angelis, U.S. Patent Application Publication #2015/0169434, published June 18, 2015 further in view of Shukla, U.S. Patent Application Publication #2009/0281989 published November 12, 2009, further in view of Yokoi, US Patent Application Publication #2012/0117545, published May 10, 2012.

With regard to Independent Claim 1,
	Rossler discloses a method performed by a computing system, the method comprising ... automatically comparing a first code segment stored in the first webpage with a second code segment stored in the second webpage. See e.g., [0014], (has code from two different GUIs under test, program code and a modified version of the modified code, executes both sets of code and compares the executed code.) The examiner notes that the specification does not provide any details about how the comparison between code segments is made, whether it compares text of raw code segments, or whether it compiles or executes the code segments in some manner and then compares them. As such, the broadest reasonable interpretation of comparing code segments includes comparing the executed version of the code segments, specifically when the differences being detected are end-result differences and not differences in the text of the code.
	Rossler further discloses automatically detecting a user interface (UI) modification based on comparing the first code segment with the second code segment, wherein the UI modification corresponds to a visual differentiation between the first graphical element and the second graphical element within the display of the web browser on the client device. See e.g., [0014], (part (e), "comparing the current state of the system under test and the modified state of the system under test and detecting changes in the system under test, which changes correspond to differences between the current state of the system under test and the modified state of the system under test".  Rossler further discloses wherein a “graphical Diff output” is used to represent changes made between versions of the user interface.  As in Fig. 2, and disclosed at [0052], the graphical Diff output shows that the location coordinates and location attributes of the text labels of text entry fields for “Username” and “Password” have changed, resulting in a visual difference of the same element between versions)
	Finally, Rossler discloses and in response to detecting the modification, providing a notification of the UI modification. See [0014], (part (f), "displaying at least part of the detected changes to a user...")
	Rossler, while disclosing the use of GUI technology in web interfaces ([0049]) does not explicitly disclose deploying a first webpage in a production environment wherein the first webpage is part of a web application instance that, while in the production environment, executes on the computing system to provide a first graphical element within a display of a web browser on a client device, the first webpage corresponding to a first code segment, receiving a second code segment corresponding to a second webpage, the second code segment, when deployed, providing a second graphical element within the display of the web browser on the client device, and prior to deployment of the second webpage in the production environment and while the first webpage is in the production environment, automatically comparing the first code segment stored in the first webpage with the second code segment stored in the second webpage.
	De Angelis discloses deploying a first webpage in a production environment associated with the computing system. See e.g., [0002], [0036], (GUIs can be deployed in production environments.)
	De Angelis further discloses prior to deployment of the second webpage in the production environment and while the first webpage is in the production environment, [running tests involving first code for the first webpage and second code for a second webpage] automatically comparing the first code segment stored in the first webpage with the second code segment stored in the second webpage.  See e.g., [0036], (discussing a production environment and a development/test environment which is prior to a production environment.)  The examiner notes that the code to be tested is injected and tested with the initial production code.  De Angelis is further directed towards the testing of systems and methods in web applications (see ¶ 0009), including the testing of code previously stored in a repository (the “test bootstrap code” included in storage remote from a client computer, at Fig. 1 and ¶ 0010, the test bootstrap code “retrieving a test case to be run on the application”).  Rossler discloses the automatic comparing of code, supra.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler and De Angelis before them to modify the code segment comparisons of Rossler to apply them to a production environment and an environment before deployment in production. One would be motivated to do so to make sure a currently used GUI would not be disrupted by any made changes.
	Rossler-De Angelis does not explicitly disclose providing the notification to a split testing engine and with the split testing engine, performing split testing on the first graphical element of the first webpage and the second graphical element of the second webpage in response to receiving the notification.
	Shukla discloses providing the notification to a split testing engine and with the split testing engine, performing split testing on the first graphical element of the first webpage and the second graphical element of the second webpage in response to receiving the notification. See Abstract, ("A change defining customization to one or more modules within the webpage is detected. A test case representing the change is automatically generated. The generated test case is a modified webpage having the customization. The webpage is presented to a first segment of users as a control webpage and the modified webpage is presented to a second segment of users in response to a request for the webpage. User interaction by the first and [second] segment of users is monitored at the webpage and the modified webpage to determine website metrics of the corresponding webpages.") Presenting one version of a webpage to one set of users and a different version to another set of users is split testing and a system that automatically performs this is a "split testing engine." Further, because the change is detected and the test case is automatically detected, there is necessarily some notification of a change to the split testing engine that allows the engine to start the testing process.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis and Shukla before	 them to modify the code comparison and notifications of Rossler-De Angelis to invoke automatic split testing as taught by Shukla. One would be motivated to do so to easily and intuitively gauge user engagement with possible changes to a webpage which "increases user engagement thereby making it a potential monetizing tool."  Shukla, [0018].
	Rossler-De Angelis-Shukla fail to explicitly disclose automatically determining if text corresponding to the first code segment is different than text corresponding to the second code segment.  Yokoi discloses testing methodology for software source code similar to Rossler-De Angelis-Shukla.  Furthermore, Yokoi discloses wherein two version of the source code are compared and identified in the process of source code testing, at ¶ 0103.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the source code testing environments of Rossler-De Angelis-Shukla to include the direct source code comparison between versions as in Yokoi.  One would have been motivated to make such a combination for the advantage of efficiently developing software using test cases to check the conformity of the software requirements.  See Yokoi, ¶ 0002.

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first graphical element corresponds to a first UI feature. See e.g., Rossler [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 10).

With regard to Dependent Claim 3,
	 As discussed with regard to Claim 2, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the second graphical element corresponds to a second UI feature different from the first feature. See e.g., Rossler, [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 12).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 3, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein an attribute of the first UI feature is different from an attribute of the second UI feature. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 5, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the attribute is at least one of a ... font size. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses deploying a web application instance including the second webpage in the production environment. De Angelis, [0036], ("Ultimately the upgraded application software will be deployed in the production environment...")

With regard to Independent Claims 9 and 20,
	These claims are similar in scope to Claim 1 and are rejected under a similar rationale.

With regard to Dependent Claim 10,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis further discloses wherein a first web application instance includes the first code segment and a second web application instance includes the second code segment. Rossler, [0049], (discussing web applications). See also De Angelis, [0036] (discussing web applications).

With regard to Dependent Claim 13,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein a first executable file includes the first webpage and a second executable file includes the second webpage. De Angelis, [0045], (discussing executable JavaScript files holding the code).

With regard to Dependent Claim 14,
	As discussed with regard to Claim 13, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first and second code segments are written in JavaScript. De Angelis, [0045], (discussing executable JavaScript files holding the code). See also [0069], ("Test framework code 322 may include one or more files of file types such as JavaScript, HTML...")

With regard to Dependent Claim 15,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first and second code segments are written in a document markup language. See De Angelis, [0069], ("Test framework code 322 may include one or more files of file types such as JavaScript, HTML...")

With regard to Dependent Claim 16,
	This claim is similar in scope to Claim 3 and is rejected under a similar rationale.

With regard to Dependent Claim 19,
	This claim is similar in scope to Claim 6 and is rejected under a similar rationale.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Hurd, U.S. Patent #6,222,535 issued April 24, 2001.

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type.
	However, while Rossler does not provide an example of a GUI with two different types of features, one of ordinary skill would understand that Rossler's methods would work for any GUI and any change to GUIs. Further, GUIs with different types of features are well known in the art. For example, Hurd discloses a UI capable of having two different types of features wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type. See e.g., Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla-Yokoi and Hurd before them to modify the code segments of Rossler-De Angelis-Shukla-Yokoi so that the GUI could have different types of features as taught by Hurd. One would be motivated to do so to be able to test larger changes to GUIs such as changing a type of feature.

With regard to Dependent Claim 17,
	This claim is similar in scope to Claim 4 and is rejected under a similar rationale.

With regard to Dependent Claim 18,
	As discussed with regard to Claim 17, Rossler-De Angelis-Shukla-Yokoi-Hurd discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi-Hurd further discloses wherein the first type is at least one of a user-selectable option or an input text field. See e.g., Hurd, Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Derks, U.S. Patent Application Publication #2005/0188357 published August 25, 2005.

With regard to Dependent Claim 7,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display.
	Derks discloses a similar UI comparison method comparing two GUIs both having underlying code segments wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display. See e.g., Fig. 3 (showing triangle 324 at a location in the second GUI wherein that same location is devoid of that feature in the first GUI).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla-Yokoi and Derks before them to modify the code segments of Rossler-De Angelis-Shukla-Yokoi so that features could move places or new features could be added as taught by Rossler. One would be motivated to do so to be able to provide dynamic and substantial updates to the webpage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Schrage, U.S. Patent #9,213,625 issued December 15, 2015.

With regard to Dependent Claim 11,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein a first mobile application instance includes the first code segment and a second mobile application instance includes the second code segment. 
	However, it is well established in the art that mobile applications have GUIs and are developed in a similar way. For example, Schrage discloses a similar comparison of GUIs under development including mobile application instances. See e.g., Col. 7:9-15, (Discussing that "the described techniques can be applied to a range of software applications and execution environments" including mobile applications).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla-Yokoi and Schrage before them to modify the code segment comparisons of Rossler so they could be used for mobile application instances as discussed by Schrage. This would result in "a first mobile application instance includes the first code segment and a second mobile application instance includes the second code segment."  One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Maria, U.S. Patent Application Publication #2017/0279910 published September 28, 2017.

With regard to Dependent Claim 12,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein a first microservice instance includes the first code segment and a second microservice instance includes the second code segment.
	Maria discloses development of microservice instances. See e.g., [0002], (discussion and definition of microservices).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla-Yokoi and Maria before them to modify the code segment comparisons of Rossler so they could be used for microservice instances as discussed by Maria. This would result in "a first microservice instance includes the first code segment and a second microservice instance includes the second code segment." One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kummer (US Publication 2013/0268841) discloses split testing methods of websites similar to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145